Citation Nr: 1644453	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-33 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to July 31, 2015, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968, with confirmed service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

While the claims were pending, the RO increased the Veteran's rating for posttraumatic stress disorder (PTSD) to 70 percent, effective July 31, 2015, in a January 2016 rating decision.  This did not satisfy the Veteran's appeal.

The record reflects that the Veteran filed a timely notice of disagreement with a January 2016 rating decision denying service connection for sleep apnea.  The record also reflects that the RO has responded to the notice of disagreement and that the Veteran has requested that his claim be reviewed by a Decision Review Officer of the RO.  Since the RO has responded to the notice of disagreement and the Veteran has elected to have his claim reviewed by a Decision Review Officer, the Board will not remand this issue for the RO to issue a Statement of the Case at this time; however, this matter is referred to the RO for appropriate action.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to initial ratings in excess of 10 percent for peripheral neuropathy of the extremities are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Prior to December 18, 2013, the Veteran's PTSD was manifested by occupational and social impairment that more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.

2.  Beginning December 18, 2013, the Veteran's PTSD has been manifested by occupational and social impairment that more nearly approximates deficiencies in most areas than total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD prior to December 18, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a 70 percent evaluation, but no higher, for PTSD beginning December 18, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that VA has complied with its duty to assist the Veteran.  In this regard the Board notes that the Veteran's service personnel records and post-service VA medical records are of record.  Further, the Veteran was afforded a VA examination in April 2010 and submitted a completed VA disability benefits questionnaire in October 2015; the Board finds the reports to be adequate for rating purposes because they addressed all applicable rating criteria for the period of time on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
                         
Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).             

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the July 2010 rating decision on appeal, the Veteran was granted a 30 percent rating for posttraumatic stress disorder (PTSD), effective June 2009.  A January 2016 rating decision increased the Veteran's evaluation for PTSD to 70 percent, effective July 31, 2015.  

Period Prior to December 18, 2013

For the reasons explained below, the Board has determined that a rating in excess of 30 percent is not warranted for the period prior to December 18, 2013.

In an April 2010 VA examination report, the Veteran reported symptoms of depression once per week, nightmares once per week, and moderate to severe anxiety once a day.  He indicated that he was married and had a "normal" relationship with his wife, good relationships with his five children and one close friend, and that he read, fished, went out with his wife and mainly socialized with his family.  The examiner found the Veteran to be clean, casually dressed, easily distracted, oriented to person and place but not time, and cooperative, with normal affect and mood, unremarkable speech and thought processes, impaired sleep, fair impulse control with no episodes of violence, mildly impaired immediate memory, and no delusions, hallucinations, obsessional or ritualistic behavior, inappropriate behavior, panic attacks, or suicidal or homicidal ideation.  The examiner opined that the Veteran's PTSD mildly affected family role functioning, recreational pursuits, and social relationships because he was irritable with his family, had few friends or leisure activities, and difficulty sleeping.

The foregoing evidence shows that occupational and social impairment from service-connected PTSD prior to December 18, 2013, more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.  The record reflects that the Veteran's PTSD was manifested by symptoms of depressed mood, irritability, anxiety, mild memory loss, and sleep impairment with nightmares.  

A higher rating is not warranted because the impairment does not more nearly approximate reduced reliability and productivity.  There is no evidence that the Veteran exhibited symptoms of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired long-term memory, or impaired abstract thinking.  Rather, the Veteran's symptoms caused occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, and the Veteran exhibited clear thought, maintained hygiene, maintained relationships with his wife, children, and a few friends, and had no periods of violence, delusions, hallucinations, or homicidal or suicidal ideations.  At most, the Veteran's symptoms prior to December 18, 2013, included depressed mood, irritability, anxiety, mild memory loss, and chronic sleep impairment.

Period Beginning December 18, 2013

Beginning December 18, 2013, the Board has determined that a 70 percent rating, but no higher, is warranted for the Veteran's PTSD.

In a December 2013 VA Form 9, the Veteran asserted that he had issues maintaining relationships, no longer contacted his friends, could not control his moods, had irritability and memory lapses, became violent at times, could not handle stressful situations, and did not want to leave his house for appointments.

According to a March 2014 VA treatment record, the Veteran reported a history of depression that worsened over time and included symptoms of depressed mood, decreased energy and motivation, isolation, lost interest in activities, memory problems, difficulty concentrating, and occasional anxiety.  The VA treatment provider found the Veteran to be adequately groomed, calm, cooperative, and fully oriented, with grossly intact cognitive function, adequate concentration, tired mood and congruent affect, coherent speech, linear thought processes, fair insight and judgment, and no hallucinations.  

In connection with May 2014 VA treatment, the Veteran reported symptoms of depressed mood, decreased motivation, low energy, and impaired memory, concentration, and sleep.  VA treatment records dated from June 2014 to November 2014 indicate that the Veteran was well-groomed, calm, and cooperative, with appropriate affect, depressed mood, normal speech, organized thought, fair insight and judgment, and no delusions, obsessions, or suicidal thoughts.

In an October 2015 VA examination, the Veteran reported a close relationship with his wife, few friends, and that most recreational activity surrounded his wife and extended family.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances in motivation and mood, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and difficulty in establishing and maintaining effective work and social relationships.  The examiner found the Veteran to be fully oriented with cognitive deficits and opined that the severity of the Veteran's PTSD symptoms had increased in direct proportion to an increase in free time and the death of his brother who had served with him in Vietnam.

The Board concludes that the Veteran's PTSD more nearly approximated deficiencies in most areas than total occupational and social impairment beginning December 18, 2013, the date that the Veteran alleged his symptoms had worsened in a VA Form 9.  The record reflects that the Veteran developed symptoms of irritability, depressed mood, sleep impairment with nightmares, anxiety, isolation, neglect of personal hygiene, and intermittent inability to perform activities of daily living that resulted in reduced reliability and productivity in work and social relations, disturbances in mood, flattened affect, and impaired memory.

A higher rating is not warranted because the impairment does not more nearly approximate total occupational and social impairment.  Beginning December 18, 2013, there is no evidence that the Veteran exhibited symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to place, memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran exhibited clear, linear thought, was fully oriented, maintained relationships with his wife, children, and one friend, participated in some leisure activities, and had no delusions, hallucinations, or suicidal or homicidal ideation.  At most, evidence of record indicates that the Veteran had some memory impairment, difficulty focusing, neglect of personal hygiene, difficulty establishing and maintaining effective relationships, and participated in few leisure activities but maintained relationships with family members and one friend.  

The Board has considered granting additional staged ratings but for the reasons explained above has determined that rating in excess of 30 percent is not warranted prior to December 18, 2013, and a 70 percent evaluation, but not higher, is warranted thereafter.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of difficulty sleeping, nightmares, anxiety, depression, irritability, mild memory loss, neglect of personal hygiene, isolation, difficulty concentrating, and difficulty maintaining effective relationships are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while the Veteran's psychiatric disability is productive of some industrial impairment, specifically difficulty in establishing and maintaining effective work and social relationships and an intermittent inability to perform activities of daily living, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability solely due to PTSD has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved it in the Veteran's favor where applicable.


ORDER

The Board having determined that PTSD warrants a 30 percent rating for the period on appeal prior to December 18, 2013, and a 70 percent rating, but no higher, thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria governing awards of monetary benefits.



REMAND

The Board's review of the record reveals that further development is warranted before the claims of entitlement to initial evaluations in excess of 10 percent for peripheral neuropathy of the upper and lower extremities.

The Veteran asserts that his bilateral upper and lower extremity peripheral neuropathy is more severe than reflected in the current 10 percent ratings.  Specifically, in an October 2016 informal hearing presentation, the Veteran's representative noted that the Veteran did not believe the September 2013 VA examination report assessed the correct upper extremity nerves to his prejudice and that symptoms of numbness, swelling, and intermittent bilateral hand and lower extremity paralysis were not acknowledged by the VA examiner.  

Moreover, the Board notes that the Veteran submitted a completed VA disability benefits questionnaire in October 2015 that notes symptoms of pain, paresthesias, numbness, and decreased sensory in the hands and feet, but does not indicate the nerves affected by peripheral neuropathy or the corresponding severity of any incomplete paralysis noted on examination.  The Board also finds the symptomatology and level of disability attributable to each service-connected disability to be unclear in light of VA treatment records indicating a diagnosis of bilateral carpal tunnel syndrome and an additional symptom of tremors that affects the Veteran's ability to write and perform activities of daily living.  The Board finds the claims must be remanded for a VA examination to ascertain the level of impairment caused by service-connected peripheral neuropathy that accounts for all pertinent evidence of record and adequately addresses all applicable rating criteria.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from September 2016 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims, to include VA treatment records for the time period from September 2016 to the present.

2. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his service-connected peripheral neuropathy of the upper and lower extremities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include identifying the nerves affected and distinguishing the manifestations of the service-connected disabilities from those of any non service-connected disorders, to the extent possible.  

The rationale for any opinions expressed should also be provided.

3. The RO or the AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


